Case 2:18-cv-00333 Document 116 Filed on 04/28/21 in TXSD Page 1 of 7
Case 2:18-cv-00333 Document 116 Filed on 04/28/21 in TXSD Page 2 of 7
      Case 2:18-cv-00333 Document 116 Filed on 04/28/21 in TXSD Page 3 of 7


08.   On 5 March, 2021, the Plaintiff mailed his MOTION 1D AMEND & SUPPLEMENT HIS

ORIGINAL COMPIAINT, which was 17 pages long        &   had 24 pages in Exhibits, which
required EIGHI' STAMPS to mail first class. NOI'E: This M)'f!QN does NCIT appear
in the docket, per Plaintiff's Power of Attorney. The envelope was so large::it
did not fit in the mailbox slot, and the Plaintiff who is barred from access to
the mailroom was forced to set it on top of the mailbox for pick-up.

09. On 5 March, 2021, the Plaintiff mailed his SECOND NOTICE 1D THE COURT OF
DEFENDANT'S NON-COMPLIANCE WITH DISCOVERY RULES AND PIAINTIFF'S MOTION FOR AN
EXTENSION OF DISCOVERY DEADLINES, which was 5 pages long and required ONE STAMP
to mail first class. DE No. 107.

10. On 9 March, 2021, the Plaintiff mailed his NOTICE TO THE COURT HE IS OUT
OF STAMPS AND HE IS NOW WAITING ON EITHER THE IAW LIBRARY 1D MAIL HIS LEGAL
MAIL OR 1D BE ABLE 1D BE ALLOWED 1D BUY STAMPS FROM COMMISSARY, which was two•
pages long and required ONE STAMP to mail out first class. DE No. 104.

11. On 18 March, 2021, the Plaintiff mailed his SUPPLEMENTED EXHIBITS 1D DE
No. 102, WHICH IS ALSO AMEND DE NO's 91-1, 91-2,          &   91-3, with EXHIBITS A-FF,
which was over 300 pages long and required 'llIIR1Y-EIGHI' STAMPS to mail first
class mail. DE No. 111.

12. On 21 March, 2021, the Plaintiff mailed his NOTICE 1D THE COURT HE IS OUT
OF STAMPS AGAIN and NOTICE TO THE COURT OF HIS DUE DILIGENCE AND HIS USE OF
PUBLIC DOMAIN RECORDS and MOTION 1D AMEND      &   SUPPLEMENT DE No's 91, 91-1, 91-2,
and 91-3, with DE NO. 102 and SUPPLEMENTAL EXHIBITS NAMED IN THE ATTACHED APP-
ENDIX   &   IDENTIFIED AS EXHIBITS A-14, which was 12 pages long and required 1WO
STAMPS to mail out first class. DE No. 112.

13. On 8 April, 2021, the Plaintiff mailed his SECOND MOTION FOR TDCJ'S LORI
DAVIS TO REPIACE ML HEAD WARDEN JEFFERY RICHARDSON IN THIS SUIT FOR THE PUR-
POSE OF BEING ABLE 1D EFFECT ACTUAL INJUNCTIVE RELIEF, which was 8 pages long
                                      PAGE 3
      Case 2:18-cv-00333 Document 116 Filed on 04/28/21 in TXSD Page 4 of 7


and required '!WO STAMPS to mail out first class. NarE: This MOTION does NOT ::·
again appear in the docket, after mailing it twice now.

14.   On 10 April, 2021, the Plaintiff mailed his MOTION FOR IN CAMERA INSPECTION

OF THE SUPPLEMENTAL EXHIBITS 01-14, MOTION TO SEAL SUPPLEMENTAL EXHIBITS 01-14,
and SUPPLEMENTAL SEALED EXHIBITS 01-14, which was over 140 pages and required
'IWENIY--ONE STAMPS to mail out first class. NarE: This MJTION & EXHIBITS does NOT

appear in the docket yet.

15.   On 11 April, 2021, the Plaintiff mailed his SUPPLEMENTAL EXHIBITS GG-ZZ,

which was over 60 pages and required TEN STAMPS to mail out first class. NarE:
These EXHIBITS do NOT appear in the docket yet.

16. On 11 April, 2021, the Plaintiff mailed his MOTION TO JOINDER BC HEAD WAR-
DEN ADAM GONZALEZ AS A DEFENDANT, which was over 21 pages and required FOUR
STAMPS to mail out first class. NarE: This MJTION does NOT appear in the docket.

17.   On 11 April, 2021 the Plaintiff mailed his EMERGENCY MOTION FOR LEAVE OF

EXIENSION TO RESPOND TO THE DEFENDANT'S DISPOSITIVE MOTIONS and NOTICE HE IS
OUT OF STAMPS AGAIN, which was over seven pages long and required 'M STAMPS
to mail out first class. NOTE: This MJTION does NOT appear in the docket yet.

18.   So over the past thirty-five days the Plaintiff used ONE HUNDRED & 'IHREE
STAMPS mailing his filings to this Honorable Court, and that comes to over 'M
HUNDRED, after mailing duplicates to the Defendant. All this in a time where
the Plaintiff was limited to buying SIXIY stamps.

19. The Plaintiff buys thirty stamps every time he is allowed, even if they
are not needed at the time, then saves them up, which is how he pulled off
using two hundred in thirty days. However, this leaves multiple filings not
able to be mailed out yet. This also does not count the Plaintiff mailing out
exhibits for copying, or mailing to other courts,
                                    PAGE 4
        Case 2:18-cv-00333 Document 116 Filed on 04/28/21 in TXSD Page 5 of 7


20. The Plaintiff gives NITTICE that these filings will be mailed the minute
he is able to get more stamps, which should be by May 6th, 2021. They are:

      a) PIAINTIFF'S RESPONSE IN OPPOSITION TO 1BE DEFENDANT'S MITTION FOR
         SUMMARY JUDGMENT TO DISMISS 1BE CASE AS Moar (DE No. 93);

      b) PIAINTIFF'S RESPONSE IN OPPOSITION TO 1BE DEFENDANT'S RESPONSE IN
         OPPOSITION TO PIAINTIFF'S MITTION FOR TRO (DE No. 100); and
      c) PIAINTIFF'S SECOND MOTION TO AMEND & SUPPLEMENT HIS ORIGINAL COM-
         PIAINT, SINCE THE FIRST IS MISSING.

21.     The responses in a & b required the use of the EXHIBITS marked A-14, and
were mailed in three filings, so the exhibits were mailed first. With their
envelopes being so large it is also clear there is significant delays with
the mail in the BC mailroom & the Amarillo post office. The mailroom keeps
blaming the post office, and at this point the Plaintiff does not know who
is at fault.

22.     The Plaintiff requests to be notified if any of his filings do not show
up to the Court, as his Power of Attorney cannot afford the ten dollar charge
to view the docket online repeatedly. The few that the Plaintiff does know
about have been duplicated and re-made for filing.

        III. M)TION FOR LEAVE OF EXTENSIONIO RESPOND TO DISPOSITIVE MJI'IONS

23. The Plaintiff uses the above discussion points as part of the motion to
justify one last extension to respond to the dispositive motions filed by the
Defendant, which the Plaintiff will remind the Court he did not receive until
4 March, 2021.

24. According to the commisssary schedule which is subject to change, the
Plaintiff should be allowed to buy stamps on May 6, 2021 and May 17, 2021, and
then not again until June.

25.     Also this extension would put the Plaintiff close to the same amount of
                                     PAGE 5
      Case 2:18-cv-00333 Document 116 Filed on 04/28/21 in TXSD Page 6 of 7


time already granted to his assigned counsel in case 2:18-CV-328 to respond to
the same type of dispositive motion in that case.

26.   While PRO SE in this case, the times to respond should be comparable, with
taking into account all the issues the Plaintiff has had that are OUTSIDE his
control in this case.

27.   The Plaintiff guarantees that the responses will be mailed on the 6th of
May, 2021, as long as the day to goto commissary does not change, which it
should not. Barring a unit wide lockdown, that could be the only thing to pre-
vent the Plaintiff from buying stamps.

28.   Also if the schedule is updated that means the Plaintiff will go sooner,
not later than the 6th of May. No matter what day he goes, the very next day
the filings will be in the mail to this Honorable Court.

29.   The Plaintiff therefore moves for an extension until 7 May, 2021, which
is the day after the last possible day for the Plaintiff to go to corrrnissary,
so that his valid responses to the dispositive motions can arrive to the Court.

30.   The Plaintiff is not trying to antagonize the Court or the Defendant, he
just is limited to how many stamps he can buy, as a safety measure to prevent
extortion in prison.

31.   The Plaintiff's request for an extension is reasonable as the responses
are already ready to mail, they just lack postage, the Plaintiff is not fully
indigent as the last of his stimulus check is on his account, so using the law
library is not allowed per policy, when funds are available on his account.

                                N.PRAYER
32. WHEREFORE PREMISES CONSIDERED, Plaintiff prays the Court grant one last
extension to file his written objections & exhibits to the Defendant's dis-
                                    PAGE 6
Case 2:18-cv-00333 Document 116 Filed on 04/28/21 in TXSD Page 7 of 7
